


109 HR 1071 RH: Desalination Water Supply Shortage

U.S. House of Representatives
2006-05-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IB
		Union Calendar No. 272
		109th CONGRESS
		2d Session
		H. R. 1071
		[Report No. 109–380, Part
		  I]
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2005
			Mr. Davis of Florida
			 (for himself and Mr. Gibbons)
			 introduced the following bill; which was referred to the
			 Committee on
			 Resources
		
		
			February 28, 2006
			Reported with an amendment and referred to the Committee
			 on Energy and Commerce for a period ending not later than March 31, 2006, for
			 consideration of such provisions of the bill and amendment as fall within the
			 jurisdiction of that committee pursuant to clause 1(f), rule X
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		
			March 31, 2006
			Referral to the Committee on Energy and Commerce extended
			 for a period ending not later than May 26, 2006
		
		
			May 26, 2006
			Additional sponsors: Mr.
			 McGovern, Ms.
			 Roybal-Allard, Mrs.
			 Napolitano, Mr. Hayworth,
			 Mr. Calvert,
			 Mr. Brown of South Carolina,
			 Mr. Foley,
			 Ms. Ginny Brown-Waite of Florida,
			 Mr. Case, Ms. Ros-Lehtinen, Mr. Lincoln Diaz-Balart of Florida,
			 Mr. Hastings of Florida,
			 Mr. Filner,
			 Mrs. Davis of California,
			 Mr. Hunter,
			 Mr. Cunningham,
			 Mr. Issa, Mr. Boyd, Mr.
			 Shaw, Mr. Doolittle,
			 Mr. Mario Diaz-Balart of Florida,
			 Ms. Harman,
			 Mr. Costa,
			 Mr. Gary G. Miller of California,
			 Mr. Gonzalez,
			 Mr. Inslee, and
			 Mr. Bilirakis
		
		
			May 26, 2006
			Committee on Energy and Commerce discharged; committed to
			 the Committee of the Whole House on the State of the Union, and ordered to be
			 printed
			For text of introduced bill, see copy of bill as
			 introduced on March 3, 2005
		
		A BILL
		To direct the Secretary of Energy to make incentive
		  payments to the owners or operators of qualified desalination facilities to
		  partially offset the cost of electrical energy required to operate such
		  facilities, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Desalination Water Supply Shortage
			 Prevention Act of 2005.
		2.Definitions
			(a)Qualified desalination
			 facilityThe term qualified desalination facility
			 means a facility that—
				(1)produces for sale to
			 domestic customers desalinated seawater, brackish groundwater, or surface water
			 whose source water is greater than 1000 parts per million total dissolved
			 solids; and
				(2)is owned or operated
			 by—
					(A)a State or any political subdivision,
			 agency, authority, or instrumentality of a State;
					(B)an Indian tribe; or
					(C)a corporation responsible
			 for providing municipal water service pursuant to State or tribal law;
					(3)is first used to produce
			 commercial desalinated water for sale during the 10-year period beginning on
			 October 1 of the first fiscal year occurring after the date of the enactment of
			 this Act; and
				(4)uses the best available
			 technology as determined by the Secretary.
				(b)Indian
			 tribeThe term Indian Tribe means with respect to
			 the contiguous 48 states, any federally recognized Indian tribe, organized
			 band, pueblo, or community and with respect to Alaska, the Metlakatla Indian
			 Community.
			(c)SecretaryThe term Secretary  means
			 the Secretary of Energy.
			(d)StateThe
			 term State means the several States, the District of Columbia,
			 Puerto Rico, American Samoa, the Virgin Islands, Guam, and the Northern Mariana
			 Islands.
			3.Desalinated water
			 production incentive payments
			(a)Incentive
			 PaymentsThe Secretary shall
			 make incentive payments in an amount determined under subsection (d) to the
			 owners or operators of qualified desalination facilities to partially offset
			 the cost of electrical energy required to operate such facilities.
			(b)Agreement;
			 deadlineThe Secretary may not make any payment to the owner or
			 operator of a qualified desalination facility under this section, unless, not
			 later than the end of fiscal year 2016, the Secretary enters into a written
			 agreement with the owner or operator to make such payment.
			(c)Payment
			 periodThe Secretary may make payments to the owner or operator
			 of a qualified desalination facility under this section for a period not to
			 exceed 10 years—
				(1)beginning on the date on
			 which the facility is first used to produce desalinated water; and
				(2)ending not later than
			 September 30, 2026.
				(d)Amount of
			 Payment
				(1)In
			 generalPayments made by the
			 Secretary under this section to the owner or operator of any qualified
			 desalination facility shall be based on the amount of desalinated water
			 produced by the facility during the payment period described in subsection (c).
			 For any facility, the amount of such payment shall be 62 cents for every
			 thousand gallons of desalinated water produced and sold, adjusted as provided
			 in paragraph (2).
				(2)AdjustmentsThe
			 amount of the payment made to any person under this subsection as provided in
			 paragraph (1) shall be adjusted for inflation for each fiscal year beginning
			 after calendar year 2006 in the same manner as provided in the provisions of
			 section 29(d)(2)(B) of the Internal Revenue Code of 1986 (26 U.S.C.
			 29(d)(2)(B)), except that in applying such provisions the calendar year 2006
			 shall be substituted for calendar year 1979.
				(e)ApplicationThe
			 Secretary may not make a grant to the owner or operator of a qualified
			 desalination facility under this section unless the facility submits an
			 application to the Secretary in such form, at such time, and containing such
			 information and assurances as the Secretary may require.
			(f)LimitationIn
			 any fiscal year not more than 60 percent of the funds made available by the
			 Secretary under this section shall be made available to the owners or operators
			 of qualified desalination facilities that obtain source water directly from the
			 sea, an estuary, or from in-bank extraction wells that are of seawater
			 origin
			(g)PriorityIn awarding incentive payments under this
			 section, the Secretary shall give priority to any application for a project
			 that—
				(1)uses innovative
			 technologies to reduce the energy demand of the project;
				(2)uses renewable energy
			 supplies in the desalination process;
				(3)provides regional water
			 supply benefits;
				(4)provides a secure source
			 of new water supplies for national defense activities;
				(5)reduces the threat of a
			 water supply disruption as a result of a natural disaster or acts of terrorism;
				(6)uses technologies that
			 minimize the damage to marine life; or
				(7)provides significant
			 water quality benefits.
				(h)Budget act
			 complianceThe authority provided by this section may be
			 exercised only in such amounts or to such extent as provided in advance in
			 appropriations Acts.
			(i)Authorization of
			 AppropriationsThere are authorized to be appropriated to the
			 Secretary $200,000,000 to carry out this section from fiscal year 2006 through
			 fiscal year 2016.
			4.Novel desalination
			 technology
			(a)In
			 generalThe Secretary shall support research and development of
			 promising novel technology approaches for the cost-effective desalination of
			 water.
			(b)Authorization of
			 appropriationThere are
			 authorized to be appropriated to the Secretary for carrying out this section
			 $10,000,000 from fiscal year 2006 through fiscal year 2016.
			
	
		May 26, 2006
		Committee on Energy and Commerce discharged; committed to
		  the Committee of the Whole House on the State of the Union, and ordered to be
		  printed
	
